NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                 No. 11-3290
                                 ___________

                               AGIM REXHAJ,
                                                 Petitioner

                                       v.

             ATTORNEY GENERAL OF THE UNITED STATES

                  ____________________________________

                  On Petition for Review of an Order of the
                       Board of Immigration Appeals
                         (Agency No. A088-527-698)
                Immigration Judge: Honorable Eugene Pugliese
                 ____________________________________

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                               March 14, 2012

         Before: AMBRO, ALDISERT and NYGAARD, Circuit Judges

                        (Opinion filed: March 14, 2012)
                                 ___________

                                  OPINION
                                 ___________

PER CURIAM

      Agim Rexhaj petitions for review of the Board of Immigration Appeals’s

(“BIA”) order denying his motion to reopen his immigration proceedings. For the
reasons that follow, we will deny the petition for review.

                                          I

      Rexhaj is a native of Yugoslavia and a citizen of Kosovo. He was placed in

removal proceedings in 2007 for entering the United States without inspection. At

the December 2008 hearing before the Immigration Judge (“IJ”), Rexhaj conceded

removability, but sought asylum, withholding of removal, and protection under the

Convention Against Torture. In support of his application, Rexhaj contended that

he and his family faced hardships prior to and during the 1998 war in Kosovo; that

he was threatened by Albanians from 2004 to 2006 because the company he

worked for built homes for ethnic minorities in Kosovo and because he was a

member of the Democratic League of Kosovo (“DLK”) political party; and that on

one occasion in 2007, he was beaten by a group of men because of his association

with the DLK. He also claimed that six of his relatives were murdered for their

association with the DLK.

      The IJ denied relief, finding Rexhaj incredible because of unexplained

inconsistencies in his claim: although his asylum application stated generally that

he was attacked by a group of masked persons, he embellished his claim during

cross-examination and on re-direct, explaining that the attackers specifically

mentioned that they opposed Rexhaj’s affiliation with the DLK and considered him

                                          2
a traitor, and that they wore the insignia of the Albanian National Army (“ANA”),

a paramilitary group. In the alternative, the IJ concluded that even if Rexhaj was

credible, he had not met his burden of proof. The BIA dismissed Rexhaj’s appeal,

agreeing with the IJ on all grounds. Rexhaj filed a petition for review, which this

Court dismissed as untimely. See Rexhaj v. Att’y Gen., C.A. No. 10-4469 (order

entered Jan. 11, 2011).

      Later that month, Rexhaj filed a motion to reopen the immigration

proceedings with the BIA. In that motion, Rexhaj presented purportedly new

evidence relating to conditions in Kosovo: (1) an updated asylum application and

statement; (2) letters from his wife and father alleging that they had recently been

threatened and assaulted by ANA members, who continue to ask about Rexhaj’s

whereabouts; (3) three articles related to his cousins’ murders; and (4) four articles

about the ANA and its activities in Kosovo. The BIA denied the motion to reopen,

reasoning that Rexhaj’s evidence was either previously available or failed to

demonstrate his eligibility for relief. Rexhaj now petitions for review of that order.

                                          II

      We have jurisdiction pursuant to 8 U.S.C. § 1252(a). We review the BIA’s

denial of the motion to reopen for abuse of discretion. See Fadiga v. Att’y Gen.,

488 F.3d 142, 153 (3d Cir. 2007). Under that standard, the BIA’s decision will not

                                          3
be disturbed unless it was “arbitrary, irrational, or contrary to law.” Sevoian v.

Ashcroft, 290 F.3d 166, 174 (3d Cir. 2002) (quotation marks and citation omitted).

      “A motion to reopen proceedings shall not be granted unless it appears to the

Board [of Immigration Appeals] that evidence sought to be offered is material and

was not available and could not have been discovered or presented at the former

hearing . . . .” 8 C.F.R. § 1003.2(c)(1). Further, a motion to reopen must

demonstrate prima facie eligibility for asylum. See Guo v. Ashcroft, 386 F.3d 556,

563 (3d Cir. 2004). The prima facie case standard requires the applicant to

demonstrate a reasonable likelihood that he can establish eligibility for relief. See

id. (quoting Sevoian, 290 F.3d at 175). In denying the motion to reopen, the BIA

reasoned that Rexhaj’s evidence failed to satisfy these requirements.

      The BIA first noted that Rexhaj’s updated asylum statement and the letters

from his wife and father, though previously unavailable, did not bear on his

eligibility for relief. That is, because none of those documents addressed the

inconsistencies in Rexhaj’s original asylum claim, the evidence did not call into

question the adverse credibility determination that barred Rexhaj from obtaining

relief. The BIA further reasoned that the letters neither explained why ANA

members continue to look for Rexhaj in Kosovo nor demonstrated changed country

conditions there, given that Rexhaj and his family had already allegedly been

                                          4
threatened and harassed. Our review of the administrative record does not lead to

the conclusion that the BIA’s determination was arbitrary, irrational, or contrary to

the law in that regard.

      Turning to the articles Rexhaj submitted describing his cousins’ murders, the

BIA noted that the articles were either previously available or did not bear on

Rexhaj’s eligibility for relief. We agree. Of the three articles, two were published

in 2006 -- two years before Rexhaj’s removal hearing. And the third article, which

was undated, did not present information that the IJ was unaware of. Indeed, in the

original proceedings, the IJ specifically acknowledged that Rexhaj’s cousins had

been killed, but ultimately concluded that Rexhaj’s evidence was insufficient to

meet his burden of proof.

      Finally, the BIA reasoned that Rexhaj’s four background articles on the

ANA were insufficient to warrant reopening. Again, we agree. Three of the

articles were written before Rexhaj’s removal hearing, and thus were previously

available. The final article, a Wikipedia entry on the ANA, refers to only one

incident that occurred after Rexhaj’s removal hearing. It describes an April 2010

terrorist attack by the ANA on a Macedonian policeman -- a fact that the BIA

plausibly reasoned did not bear on Rexhaj’s claim that the ANA continues to

persecute DLK members.

                                          5
      Relatedly, Rexhaj asks this Court to take judicial notice of two articles from

October 2011 describing unsafe conditions in Kosovo. However, our review is

limited to the evidence in the administrative record. See Yu v. Att’y Gen., 513

F.3d 346, 349 n.2 (3d Cir. 2008) (citing 8 U.S.C. § 1252(b)(4)(A)).

      In sum, we perceive no abuse of discretion in the BIA’s denial of Rexhaj’s

motion to reopen. Accordingly, we will deny the petition for review.




                                         6